Citation Nr: 0817693	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  96-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for iritis, including 
as secondary to prescription medication therapy for service-
connected keratosis folliculitis.

2.  Entitlement to an increased evaluation for a right ankle 
sprain, evaluated as 10 percent disabling from March 9, 1994, 
to January 11, 2007, and as 20 percent disabling from January 
12, 2007.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).    


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARINGS ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1976 to June 1984.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 1995, May 1995, and May 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO in New York, New 
York certified this appeal to the Board for appellate review.

The veteran and a friend testified in support of these claims 
at hearings held before a Hearing Officer at the RO in 
December 1997 and before the undersigned Veterans Law Judge 
in Washington, D.C. in January 1999.  

In May 1999 and in June 2006, the Board remanded the 
veteran's claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development. 

The veteran's appeal initially included a claim of 
entitlement to service connection for an eye disability, to 
include decreased visual acuity and iritis, including as 
secondary to prescription medication therapy for service-
connected keratosis folliculitis.  However, in a rating 
decision dated in October 2007, the RO granted service 
connection for decreased visual acuity.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly, an issue relating to decreased visual acuity is 
no longer in appellate status and the Board has 
recharacterized this claim as shown on the title page of this 
decision.  See Grantham v. Brown, 114 F .3d 1156 (1997).  

In a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) dated January 2008, the veteran is filing an 
application to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  Because the RO has not adjudicated this claim in 
the first instance, the veteran's application to reopen a 
previously denied claim of service connection for a 
psychiatric disability is referred back to the RO for 
adjudication.

Unfortunately, for reasons that will be explained below in 
greater detail, and although the Board regrets any further 
delay that may occur in adjudicating the veteran's claim, 
another remand is required.  The issue of entitlement to an 
increased evaluation for a right ankle sprain, evaluated as 
10 percent disabling from March 9, 1994, to January 11, 2007, 
and as 20 percent disabling from January 12, 2007, is 
addressed in the REMAND portion of this decision and is 
REMANDED to the RO/AMC.  VA will notify you if further action 
is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently does not have iritis.  

3.  The veteran is not unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities.  




CONCLUSIONS OF LAW

1.  Iritis was not incurred in or aggravated by service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.18 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2001, September 2004 and June 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence showing that his service-connected 
right ankle disability had worsened, relating his claimed 
iritis to active service, and/or showing that she was 
unemployable by reason of her service-connected disabilities.  
These letters also noted other types of evidence the veteran 
could submit in support of her claims.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of her claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO provided the veteran VCAA notice on the claims 
being decided by after initially deciding those claims in 
rating decisions dated May 1995 and May 1997.  Given that 
VCAA notice was not mandated at the time of the initial 
unfavorable rating decisions in May 1995 and in May 1997, the 
RO did not err by providing remedial VCAA notice.  Because 
the veteran's claims of service connection for iritis and 
entitlement to TDIU are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file.  The veteran's 
service medical records, post-service VA and private 
treatment records, and records from the Social Security 
Administration (SSA) all have been obtained by VA.  Second, 
VA provided the veteran with examinations addressing the 
contended causal relationship between iritis and active 
service and the current nature and severity of her service-
connected disabilities.  These examinations also discussed 
whether the veteran was unemployable by reason of her 
service-connected disabilities. In summary, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and no further action is necessary to 
meet the requirements of the VCAA. 

Analysis

According to the veteran's written statements submitted 
during the course of this appeal and her hearing testimony, 
presented in December 1997 and January 1999, the veteran 
developed iritis after using Accutane, including during and 
after service, for her keratosis folliculitis, which is now 
service connected.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that she did not report any problems with her eyes and no 
medical professional diagnosed iritis.  As alleged, however, 
she began using Accutane to treat her skin disability during 
active service.     

The veteran continued to use such medication following 
discharge, in the 1980s and again in the 1990s, for her 
worsening skin disability.  In January 1992, during a VA 
examination, she began complaining of difficulties with her 
eyes.  Since then, the RO has service connected the veteran 
for various eye conditions, not including iritis, found to be 
related to her use of Accutane.  During treatment visits for 
the veteran's eye complaints and VA and SSA examinations of 
her eyes conducted in November 1995, January 1997, July 1999, 
February 2001 and January 2007, however, no medical 
professional diagnosed iritis.  In fact, during the most 
recent VA examination, the examiner specifically indicated 
that iritis was not present.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for iritis, 
including as secondary to prescription medication therapy for 
service-connected keratosis folliculitis.  The veteran was 
not treated for iritis, including as secondary to 
prescription medication therapy for keratosis folliculitis 
during active service.  Although the veteran has been treated 
since service separation in June 1984 for various eye 
disabilities, she has not been treated for iritis since 
service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Absent competent medical evidence establishing that the 
veteran currently experiences disability from iritis, the 
Board concludes that the veteran's claimed iritis was not 
incurred in or aggravated by service.  Further, without 
competent medical evidence linking the veteran's claimed 
iritis to prescription medication therapy for service-
connected keratosis folliculitis, the veteran also has not 
presented a valid secondary service connection claim.  See 
Wallin, 11 Vet. App. at 512.

Additional evidence in support of the veteran's service 
connection claim for iritis is his own lay assertions.  In 
fact, the veteran's assertions represent the only evidence of 
record supporting her contention that she was diagnosed with 
iritis which is related to active service.  As a lay person, 
however, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

TDIU

The veteran claims that her service-connected disabilities 
render her unemployable.  She asserts that medical records 
from SSA establish that she is totally disabled, in part, to 
her service connected skin disability or the medication taken 
to treat this disability.  She contends that she cannot work 
in the heat or sweat due to her service-connected skin 
disability.  She also contends that her other service-
connected disabilities inhibit her ability to work by causing 
pain and an inability to see properly while driving and 
necessitating frequent treatment.  The veteran's pain also 
allegedly requires the use of a walker.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2007).

In this case, the veteran satisfies the percentage 
requirements noted above.  Her service-connected disabilities 
include: Darier's disease, currently 60 percent disabling; a 
right ankle sprain, currently 20 percent disabling; and dry 
eyes with photophobia and decreased visual acuity, currently 
10 percent disabling.  Her combined disability evaluation is 
70 percent.  Thus, the question is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of her service-connected disabilities.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Veterans Court discussed the meaning of "substantially 
gainful employment," in part, by noting the following 
standard announced in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The veteran's service-connected disabilities alone must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to VA Forms 21-8940 (Veteran's 
Application For Increased Compensation Based On Individual 
Unemployability) received in May 1995, June 2000 and June 
2006, the veteran graduated from high school and worked in 
various fields, including retail, auto sales and detailing, 
and management and substitute teaching until 2005.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU.  In 
this regard, the Board observes that several medical 
professionals have addressed whether the veteran is 
unemployable due to her service-connected disabilities.  In 
June 1994, a physician wrote the veteran a prescription 
indicating that, because of her skin disability, she should 
not work in the sun or where she would sweat.  This physician 
did not indicate that the veteran's disability precluded 
employment.  In December 1996, based on various medical 
reports, SSA found the veteran totally disabled due primarily 
to her non-service-connected degenerative disc disease and 
also due to her service-connected Darier's disease.  During a 
VA examination conducted in January 2007, however, the VA 
examiner opined that the veteran's service-connected 
disabilities did not appear to preclude the veteran from 
obtaining or retaining any form of substantially gainful 
employment.  There is no competent contrary opinion of record 
which supports the veteran's contentions concerning her 
entitlement to TDIU.  Rather, the veteran's assertions 
represent the only evidence of record establishing that her 
service-connected disabilities, alone, render her 
unemployable.  As noted above, these assertions may not be 
considered competent medical evidence.    

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for iritis, including as 
secondary to prescription medication therapy for service-
connected keratosis folliculitis, is denied.

Entitlement to a TDIU is denied.    


REMAND

The veteran claims entitlement to an increased evaluation for 
a right ankle sprain, evaluated as 10 percent disabling from 
March 9, 1994 to January 11, 2007 and as 20 percent disabling 
from January 12, 2007.  

During the pendency of this appeal, the Veterans Court 
clarified VA's notice obligations in increased rating claims.  
For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
now requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The VCAA notice letters sent to the veteran and his 
representative in April 2001, September 2004, and in June 
2006 correctly requested evidence showing that her service-
connected right ankle disability had increased in severity, 
properly identified the sources of such evidence, and also 
invited the veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected right ankle 
disability had worsened.  Unfortunately, however, these 
letters did not comply with Vazquez-Flores and this case must 
be remanded for the issuance of compliant VCAA notice.

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice on 
the appellant's claim of entitlement to 
an increased evaluation for a right ankle 
sprain, evaluated as 10 percent disabling 
from March 9, 1994, to January 11, 2007, 
and as 20 percent disabling from 
January 12, 2007.  Such notice must 
indicate that the veteran can submit 
evidence showing the effect that 
worsening of her disability had on her 
employment and daily life.  A copy of the 
notice letter must be included in the 
claims file.

2.  After completion of the foregoing, 
readjudicate the issue of entitlement to 
an increased evaluation for a right ankle 
sprain, evaluated as 10 percent disabling 
from March 9, 1994, to January 11, 2007, 
and as 20 percent disabling from 
January 12, 2007.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


